PER CURIAM.
This case was previously before the court, and the facts giving rise to the action are set forth in the opinion reported as F. A. Chastain Corporation, Inc. v. Pratt, Fla.App.1962, 146 So.2d 910. In conformity with said opinion and the mandate, the chancellor below entered an equitable accounting adjudicating that the appellees were entitled to $12,445.18.
The appellants seek review of this order and contend that the trial court should have permitted them to foreclose the mortgage. The prior opinion clearly held that the appellants held no mortgage. It is apparent that the appellants never conveyed nor tendered the conveyance of the lots in question, except in accordance with the provisions of the original final decree, which was reversed by the prior opinion. The appellants have never attempted performance in accordance with the original contracts by deeding the lots to the appellees. Therefore, no error is shown in the equitable accounting rendered by the chancellor and same is affirmed, with directions to the chancellor to require the Clerk of the Circuit Court to expunge from the Public Records of Dade County, Florida, the deeds and mortgages recorded pursuant to the provisions of Paragraph 3 of the final decree heretofore reversed, and to cancel the certificate of title issued in connection with the previous foreclosure action, which was heretofore held to be improper.
Affirmed with directions.